      Case 1:20-cv-04883-DLC Document 36 Filed 02/09/21 Page 1 of 2




FRAP Form 1. Notice of Appeal to Court of Appeals From a Judgment or Order of
a District Court.



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________

New Fortune, Inc.,

                              Plaintiff,          1:20-CV-04883 (DLC)

           -v-                                    NOTICE OF APPEAL

Apex Logistics International, etc., et alia,

                     Defendants.
_____________________________________



       NOTICE is hereby given that New Fortune, Inc., Plaintiff in the above captioned

matter, hereby appeals to the United States Court of Appeals for the Second Circuit from

an order and opinion of the United States District Court for the Southern District of New

York, per the Honorable Denise L. Cote, United States District Judge, and each and every

part thereof, dated and entered on January 29, 2021 (the “Order”), granting the Motion of

Defendants to dismiss Plaintiff’s Amended Complaint.



Dated: February 10, 2021                            /s/ Louis J. Maione

                                                    Louis J. Maione (8589)

                                                    Attorney for Appellant

                                                    303 E. 57th St., 30th Fl.

                                                     N.Y. N.Y. 10022
Case 1:20-cv-04883-DLC Document 36 Filed 02/09/21 Page 2 of 2




                             2
